Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In response to Applicant's arguments filed 4/6/2022 on restriction requirement: Applicant elected Group II with traverse.  
Applicant argues that the Group I and Group II are similarly related and that Group I describes the transmission of specific processing instructions to Group II and hence allow Group II to generate report to sent to Group I.  Applicant further argues that because Group I and Group II are interrelated and describe two building blocks of the solution, and hence the restriction is improper.  
Examiner respectfully disagrees. 
Applicant's election with traverse of Group II in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that Applicant argues that the Group I and Group II are similarly related and that Group I describes the transmission of specific processing instructions to Group II and hence allow Group II to generate report to sent to Group I.  Applicant further argues that because Group I and Group II are interrelated and describe two building blocks of the solution, and hence the restriction is improper.  
 This is not persuasive because as Applicant has pointed out and agreed, that Group I and Group II are “two separate building blocks” usable together (integrated together: i.e., subcombination useable together).  Group I and Group II are two separate processes, as identified with reasons in the restriction requirement filed on 4/6/2022, usable together in a single combination.  
Second, in light of specification pg 8 and pg 9, it appears that there are separate embodiments for Group I and Group II, as pg 8 discloses an embodiment of example on Group I and pg 9 indicate an embodiment of example on Group II.  
Therefore, the applicant’s argument for improper restriction is considered and not persuasive..
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “possibility” in claims 4 and 14 is a relative term which renders the claim indefinite. The term “possibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-10, 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao et al hereinafter Dao (US 20200228420).

Referring to Claim 4.  Dao discloses a method for providing within a communication network environment a possibility for retrieval of historical data indicative of events occurring within the communication network environment and obtained from one or more data sources within the communication network environment (NF request data from NWDAF, refer to par 0113), the method comprising receiving selection criteria, to be applied to the historical data for a query to be performed on the historical data kept in a historical data repository associated with a second device (NWDAF received profile request on obtain certain information, refer to par 0105), and at least one processing instruction from a first device,  wherein the processing instruction determines the generation of a report based on the defined query, generating the report based on the received selection criteria and processing instruction, and transmitting the generated report to the first device or another device indicated by the first device (refer to retrieved historical data from repository, then based on the criteria, the report is generated/perform analytics  par 0350, then sent the report to the requested device, refer to par 0132).

Referring to Claim 5.  Dao disclosed the method according to claim 4, Dao further discloses wherein the generating of the report based on the received selection criteria and processing instruction comprises: retrieving historical data from the historical data repository associated with the second device based on the selection criteria, providing the received processing instructions to a processor unit of the second device, and processing, by the processor unit, the retrieved historical data based on the received processing instruction to generate the report (retrieved historical data from repository, then based on the criteria, the report is generated/perform analytics , refer to par 0350).

Referring to Claim 6.  Dao disclosed the method according to claim 4, Dao further discloses providing a new service capability at the second device, and registering the second device with its configured capability at a third device, wherein the capability represents the possibility for retrieval of historical data indicative of events occurring within the communication network environment (subscribed to collect certain network attributes, refer to par 0176, 0172, 0346 and capable to understand the data, refer to par  0010, 0080, 0106).

Referring to Claim 7.  Dao disclosed the method according to claim 6, Dao further discloses collecting historical data from at least one data source, and storing the collected historical data in the historical data repository associated with the second device (refer to par 0167).

Referring to Claim 8.  Dao disclosed the method according to claim 6, Dao further discloses wherein the capability of the second device comprises the duration for which historical data is stored in the associated historical data repository (refer to par 0157).

Referring to Claim 9.  Dao disclosed the method according to claim 4, Dao further discloses wherein events occurring within the communication network environment are one or more of presence of user equipment in a predetermined area within a predetermined  time duration, number and/or type of used services, number of times an access and mobility management function was overloaded within a predetermined time duration, and the one or more data sources is one or more of network function; network data analytics function; application function and network exposure function; and operation, administration, and maintenance (refer to par 0136, 0139-0147, 0151-0160).

Referring to Claim 10.  Dao disclosed the method according to claim 4, Dao further discloses wherein the selection criteria comprise at least one of a plurality of events and metadata related thereto (refer to par 0340, 0342, 0285, 0283, 0287).


Referring to Claims 14 – 18, claims are rejected under similar rational as claims 4-10.  



Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447